CUDAHY, Circuit Judge,
concurring:
This is a troubling case, first, because of the plaintiff’s garbled argument, which the majority describes, and second, because the defendants rely primarily on the availability of state appellate procedures to satisfy the requirements of due process. The district court accorded some weight to the defendants’ position on this latter point. As the majority holds, Cleveland Board of Education v. Loudermill, 470 U.S. 532, 105 S.Ct. 1487, 84 L.Ed.2d 494 (1985), and numerous other authoritative cases require that for a public employee to be deprived of his property interest in his job, notice and a pre-deprivation hearing are required. State post-deprivation remedies do not suffice, and their availability is irrelevant here.
There may indeed be substantial reasons to remand the case to explore Smith’s apparent claim of denial of notice and an opportunity for a hearing, but I find it difficult to disagree that Smith has failed adequately to explain the alleged absence of notice and of an opportunity for a hearing, which are presumably the gist of his complaint. Smith loses because of these deficiencies in the presentation of his case on appeal, not because state appellate remedies were available.